Case 3:17-cv-02366-BAS-KSC Document 374 Filed 12/27/19 PageID.25380 Page 1 of 1
                                                                                FILED
                       UNITED STATES COURT OF APPEALS                           DEC 27 2019

                                                                            MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                           U.S. COURT OF APPEALS




   AL OTRO LADO, a California                       No.    19-56417
   corporation; et al.,
                                                    D.C. No.
                Plaintiffs-Appellees,               3:17-cv-02366-BAS-KSC
                                                    Southern District of California,
   v.                                               San Diego

   CHAD F. WOLF, Acting Secretary, US
   Department of Homeland Security; et al.,         ORDER

                Defendants-Appellants.


  Before: THOMAS, Chief Judge, and BERZON and BRESS, Circuit Judges.

        Defendants-Appellants’ Unopposed Motion for an extension of time to file

  opening brief and excerpts of record and to adjust the briefing schedule is

  GRANTED. The opening brief and excerpts of record are due January 7, 2020; the

  answering brief is due February 4, 2020, or 28 days after service of the opening

  brief, whichever is earlier; and the optional reply brief is due no later than February

  20, 2020.
